DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.
Response to Amendment and Status of Claims
Applicant’s amendments to the claims, filed June 29, 2022, is acknowledged. Claim 1 is amended. No new matter has been added.  Claims 3-10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, Group II, drawn to method of producing a high-strength hot-dip galvanized steel sheet, there being no allowable generic or linking claim. Applicant timely elected without in the reply filed on June 3, 2021. Claims 1-11 are pending with claims 1-2 and 11 currently being considered in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabe (previously cited, JP 2010126747 A, see provided English machine translation from J-PatPlat) in view of Morito (“Effect of Austenite Grain Size on the Morphology and Crystallography of Lath Martensite in Low Carbon Steels”) and Hata (US 20140144553 A1). 
Regarding Claim 1, Kawabe discloses a high-strength hot-dip galvanized steel sheet with a composition and a microstructure (“high strength hot dip galvanized steel sheet” Abstract), wherein the composition includes, on a mass percent basis, 
C: 0.05% to 0.15% (“composition including, by mass, 0.06 to 0.09%C” Abstract), Si: 0.1% or less (“system containing no Si” [0005]), Mn: 1.0% to 2.0%, S: 0.030% or less, Al: 0.10% or less, and N: 0.010% or less (“Mn: 1.5-2.0%, “P: 0.020% or less, S: 0.003% or less, and Al: 0.005-0.1%, and N:0.01% or less” [0005]), and 
includes one or two or more of Ti, Nb, and V satisfying a formula (1),
0.008% ≤ 12*(Ti/48 + Nb/93 + V/51) ≤ 0.05% 					(1)
where Ti, Nb, and V denote their respective contents (% by mass), and in the absence of Ti, Nb, or V, the corresponding content is 0 (“Ti:0.010% or higher, Nb : 0.030% or higher, and Ti+Nb:0.040-0.100%” [0014]; “system containing no…V” [0005]; therefore, one of ordinary skill in the art would appreciate that V is 0%; for example, a composition with 0.03% Ti and 0.05% Nb would comprise a value of approximately 0.014 for formula (1) which satisfies the claimed condition),
a remainder being iron and incidental impurities (“the balance Fe and inevitable impurities” [0005]), wherein
the microstructure contains, on an area percent basis, ferrite: 80% or more, and bainite and martensite: 1% to 20% in total (“volume fraction of the ferrite phase is 80 to 95%, the volume fraction of the martensite phase is 5 to 20%” Abstract; “bainite phase…inevitably generated…within a range of 3% or less of the total volume fraction” [0020]; one of ordinary skill in the art would appreciate that volume % would read on the claimed by area percent basis), 
the ferrite has an average grain size of 10.0 um or less (“average crystal grain size of ferrite phase: 2um or more and 10um or less” [0017]), and
a phase containing bainite and martensite has an average grain size of 3.0 um or less (“average crystal grain size of the martensite phase: 1um or more and 5um or less” [0018]). 
While the grain size for bainite is not expressly disclosed, one of ordinary skill in the art would appreciate that the grain size of bainite, when present in the microstructure, would be the same for that which is required of martensite, as bainite is also considered a hard phase like martensite is. Additionally, it would have been obvious to have a smaller grain size for undesired phases such as bainite, and one that matches the diameter for the martensite phase in order to produce a more homogenous microstructure which has improved ductility (“in order to suppress deterioration in workability, the average crystal grain size of the martensite phase is set to 1um or more and 5um or less” [0018]). One of ordinary skill in the art would recognize that smaller grains, such as those in the range disclosed for martensite, and homogenous grain sizes improve ductility and formability of steel sheets. 

Kawabe discloses wherein the grain size of the martensite and ferrite are measured using SEM and the JIS G 0553 (1998) standard (see Kawabe, para. [0022]), but does not specifically disclose wherein the average grain size is determined by a grain boundary defined by an azimuthal error of 15 degrees or more.
It is well-known in the art that the effective grain size of martensite is measured by the constituents comprising high angle grain boundaries (see Morito, Introduction, para. 1). One of ordinary skill in the art would appreciate high angle grain boundaries are those specifically defined by a misorientation degree of 15 degrees or more. Therefore, one of ordinary skill in the art would appreciate that the grain size measured by Kawabe be the effective grain size comprising grains defined by the high angle grain boundaries, and thus by the claimed azimuthal error of 15 degrees or more. One of ordinary skill in the art would appreciate that the hard phase grains measured by Kawabe are not those comprising low angle grain boundaries.
Further, Hata teaches as similar invention wherein the average grain size of ferrite as determined by a high angle grain boundary of 15 degrees or more is less than 4um in order to suppress cracking and improve stretch flangeability and strength (see para. [0082] and equation (2) in para. [0037]-[0039]). Hata teaches this high angle grain boundary is used because low angle grain boundaries do not contribute to dislocation accumulation and strength improvement (see para. [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the average size of ferrite as determined by a high angle grain boundary of 15 degrees or more (azimuthal error of 15 degrees or more) to be less than 4um, as taught by Hata, for the invention disclosed by Kawabe, in order to suppress cracking and improve stretch flangeability and strength.

Kawabe in view of Hata further disclose wherein a ratio of the average grain size of the phase containing bainite and martensite to the average grain size of the ferrite is 0.3 or less (see Hata, para. [0082] and [0037]; see Kawabe para. [0017]-[0018]; it would have been obvious to one of ordinary skill in the art that bainite of Kawabe have the same grain sizes as that for martensite - see teaching above for bainite grain size). For example, an average ferrite grain size of 3.5um and an average martensite/bainite grain size of 1um would give a ratio of martensite/bainite to ferrite grain size of 0.28, which reads on the claimed ratio.

Regarding Claim 11, Kawabe does not specifically disclose wherein the one or two or more of Ti, Nb, and V satisfy a formula (2), 
0.023% ≤ 12*(Ti/48 + Nb/93 + V/51) ≤ 0.05% 					(2)
However, Kawabe discloses wherein values of Ti and Nb may be 0.021% (“Ti:0.010% or higher, Nb : 0.030% or higher, and Ti+Nb:0.040-0.100%” [0014]; “system containing no…V” [0005]; therefore, one of ordinary skill in the art would appreciate that V is 0%; a composition with 0.07% Ti and 0.03% Nb would comprise a value of approximately 0.021 for formula (2)). 
While this value is outside the claimed range, the value is extremely close to the claimed value of 0.023%. When the prior art range does not overlap the claimed range or point but is very close, the case law explains that an alloy having "0.8% nickel, 0.3% molybdenum, up to 0.1% iron, and the balance titanium" is obvious over a reference disclosing alloys having "0.94% nickel, 0.31% molybdenum, and the balance titanium."  Support for this is in MPEP 2144.05 section I.  Also note, applicant must produce evidence to rebut the prima facie case of obviousness.  
It is the examiner's position that the amounts in question are so close that it is prima facie obvious that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. v. Banner, 227 USPQ 773. Therefore, it would have been obvious to one of ordinary skill in the art that the alloy of Kawabe be the same and comprise identical features of that which is claimed. Additionally, Applicant has not established wherein this narrower range is critical nor wherein there are unexpected results.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabe, Morito and Hata, as applied to Claim 1 above, in further view of Kamimura (JP 2014019908 A, see provided English machine translation from J-PatPlat). 
Regarding Claim 2, Kawabe does not disclose wherein the composition further includes, on a mass percent basis, at least one selected from at least one group selected from:	group I: B: 0.0005% to 0.0030%;
group II: one or two or more of Mo, Ta, and W: 0.005% to 0.10% each;
group III: one or two or more of Cr, Ni, and Cu: 0.01% to 0.5% each;
group IV: one or both of Ca and REM: 0.0005% to 0.01% each; and
group V: Sb: 0.005% to 0.030%.
Kamimura discloses a similar steel (“anticorrosion coated steel sheet is obtained by coating a steel material having a composition comprising, by mass, 0.001 to 0.20% C, 2.5% or lower of Si, above 0.5% to 2.5% or lower of Mn, below 0.03% of P, 0.005% or lower of S, 0.05 to 0.6% Cu, below 0.5% Ni, 0.01 to 4.0% Cr, 0.003 to 0.5% Al, 0.001 to 0.1% N and 0.03 to 0.50% Sn, and the balance Fe with impurities” Abstract; “B: 0.010% or less” [0029]). 
Kamimura teaches wherein Cu is included at 0.05-0.6% in order to improve pitting corrosion resistance under a coating (see para. [0042]) and wherein Ni is added at 0.5% or less in order to improve weather resistance to salt water (see para. [0043]). Kamimura further teaches adding 0.0001-0.1% Ca in order to suppress the promotion of corrosion (see para. [0059]), as well as adding up to 0.02% REM in order to improve weldability (see para. [0061]; one of ordinary skill in the art would understand REM to mean rare earth metal when referring to elements in a steel composition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included at least one or more of 0.05-0.5%Cu, 0.01-0.5% Ni, 0.0005-0.01% Ca, and 0.0005-0.01% REM, and for which reads on the claimed limitations for including at least one feature selected from groups I-V, specifically groups III and IV, as taught by Kamimura, for the invention disclosed by Kawabe and Hata. One would be motivated to include these elements within the ranges claimed in order to improve pitting resistance under a coating (Cu), improve weather resistance to salt water (Ni), suppress promotion of corrosion (Ca), and to improve the weldability of the steel (REM).

Claim 1 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kawabe (previously cited and cited by Applicant in IDS filed September 12, 2018, JP 2010126747 A, see provided English machine translation from J-PatPlat) in view of Takagi (previously cited, US 20130071687 A), Morito (“Effect of Austenite Grain Size on the Morphology and Crystallography of Lath Martensite in Low Carbon Steels”) and Hata (US 20140144553 A1). 
Regarding Claim 1, Kawabe discloses a high-strength hot-dip galvanized steel sheet with a composition and a microstructure (“high strength hot dip galvanized steel sheet” Abstract), wherein the composition includes, on a mass percent basis, 
C: 0.05% to 0.15% (“composition including, by mass, 0.06 to 0.09%C” Abstract), Si: 0.1% or less (“system containing no Si” [0005]), Mn: 1.0% to 2.0%, S: 0.030% or less, Al: 0.10% or less, and N: 0.010% or less (“Mn: 1.5-2.0%, “P: 0.020% or less, S: 0.003% or less, and Al: 0.005-0.1%, and N:0.01% or less” [0005]), and 
includes one or two or more of Ti, Nb, and V satisfying a formula (1),
0.008% ≤ 12*(Ti/48 + Nb/93 + V/51) ≤ 0.05% 					(1)
where Ti, Nb, and V denote their respective contents (% by mass), and in the absence of Ti, Nb, or V, the corresponding content is 0 (“Ti:0.010% or higher, Nb : 0.030% or higher, and Ti+Nb:0.040-0.100%” [0014]; “system containing no…V” [0005]; therefore, one of ordinary skill in the art would appreciate that V is 0%; for example, a composition with 0.03% Ti and 0.05% Nb would comprise a value of approximately 0.014 for formula (1) which satisfies the claimed condition),
a remainder being iron and incidental impurities (“the balance Fe and inevitable impurities” [0005]),  wherein
the microstructure contains, on an area percent basis, ferrite: 80% or more, and bainite and martensite: 1% to 20% in total (“volume fraction of the ferrite phase is 80 to 95%, the volume fraction of the martensite phase is 5 to 20%” Abstract; “bainite phase…inevitably generated…within a range of 3% or less of the total volume fraction” [0020]; one of ordinary skill in the art would appreciate that volume % would read on the claimed by area percent basis),
the ferrite has an average grain size of 10.0 um or less (“average crystal grain size of ferrite phase: 2um or more and 10um or less” [0017]), and
a phase containing martensite has an average grain size of 3.0 um or less (“average crystal grain size of the martensite phase: 1um or more and 5um or less” [0018]).
Kawabe does not expressly disclose wherein the grain size of bainite, when present in the microstructure, is also 3um or less. However, one of ordinary skill in the art would appreciate that the grain size of bainite would be the same for that which is required of martensite, as bainite is also considered a hard phase like martensite, and because homogenously sized hard phases would improve ductility (“in order to suppress deterioration in workability, the average crystal grain size of the martensite phase is set to 1um or more and 5um or less” [0018]).
Further, Takagi teaches a similar steel and invention (see Abstract; see para. [0021]) wherein the grain size of both martensite and bainite are 3um or less in order to improve hole expansion properties, bendability, and plane-bending fatigue in a steel plate (see para. [0059]).

Kawabe (and Takagi – see para. [0109]) discloses wherein the grain size of the ferrite and martensite is measured using SEM and the JIS G 0553 (1998) standard (see Kawabe, para. [0022]), but do not specifically disclose wherein the average grain size is determined by a grain boundary defined by an azimuthal error of 15 degrees or more.
It is well-known in the art that the effective grain size of martensite is measured by the constituents comprising high angle grain boundaries (see Morito, Introduction, para. 1). One of ordinary skill in the art would appreciate high angle grain boundaries are those specifically defined by a misorientation degree of 15 degrees or more. Therefore, one of ordinary skill in the art would appreciate that the grain size measured by Kawabe and Takagi be the effective grain size comprising grains defined by the high angle grain boundaries, and thus by the claimed azimuthal error of 15 degrees or more. One of ordinary skill in the art would appreciate that the hard phase grains measured by Kawabe and Takagi are not those comprising low angle grain boundaries.
Further, Hata teaches as similar invention wherein the average grain size of ferrite as determined by a high angle grain boundary of 15 degrees or more is less than 4um in order to suppress cracking and improve stretch flangeability and strength (see para. [0082] and equation (2) in para. [0037]-[0039]). Hata teaches this high angle grain boundary is used because low angle grain boundaries do not contribute to dislocation accumulation and strength improvement (see para. [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the average size of ferrite as determined by a high angle grain boundary of 15 degrees or more (azimuthal error of 15 degrees or more) to be less than 4um, as taught by Hata, for the invention disclosed by Kawabe and Takagi, in order to suppress cracking and improve stretch flangeability and strength.

Kawabe in view of Takagi and Hata further disclose wherein a ratio of the average grain size of the phase containing bainite and martensite to the average grain size of the ferrite is 0.3 or less (see Hata, para. [0082] and [0037]; see Kawabe para. [0017]-[0018]; see Takagi para. [0059]). For example, an average ferrite grain size of 3.5um and an average martensite/bainite grain size of 1um would give a ratio of martensite/bainite to ferrite grain size of 0.28, which reads on the claimed ratio.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabe in view of Takagi, Morito and Hata, as applied to Claim 1 above, in further view of Kamimura (previously cited, JP 2014019908 A, see provided English machine translation from J-PatPlat). 
Regarding Claim 2, Kawabe does not disclose wherein the composition further includes, on a mass percent basis, at least one selected from at least one group selected from:	group I: B: 0.0005% to 0.0030%;
group II: one or two or more of Mo, Ta, and W: 0.005% to 0.10% each;
group III: one or two or more of Cr, Ni, and Cu: 0.01% to 0.5% each;
group IV: one or both of Ca and REM: 0.0005% to 0.01% each; and
group V: Sb: 0.005% to 0.030%.
Kamimura discloses a similar steel (“anticorrosion coated steel sheet is obtained by coating a steel material having a composition comprising, by mass, 0.001 to 0.20% C, 2.5% or lower of Si, above 0.5% to 2.5% or lower of Mn, below 0.03% of P, 0.005% or lower of S, 0.05 to 0.6% Cu, below 0.5% Ni, 0.01 to 4.0% Cr, 0.003 to 0.5% Al, 0.001 to 0.1% N and 0.03 to 0.50% Sn, and the balance Fe with impurities” Abstract; “B: 0.010% or less” [0029]). 
Kamimura teaches wherein Cu is included at 0.05-0.6% in order to improve pitting corrosion resistance under a coating (see para. [0042]) and wherein Ni is added at 0.5% or less in order to improve weather resistance to salt water (see para. [0043]). Kamimura further teaches adding 0.0001-0.1% Ca in order to suppress the promotion of corrosion (see para. [0059]), as well as adding up to 0.02% REM in order to improve weldability (see para. [0061]; one of ordinary skill in the art would understand REM to mean rare earth metal when referring to elements in a steel composition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included at least one or more of 0.05-0.5%Cu, 0.01-0.5% Ni, 0.0005-0.01% Ca, and 0.0005-0.01% REM, and for which reads on the claimed limitations for including at least one feature selected from groups I-V, specifically groups III and IV, as taught by Kamimura, for the invention disclosed by Kawabe, Takagi and Hata. One would be motivated to include these elements within the ranges claimed in order to improve pitting resistance under a coating (Cu), improve weather resistance to salt water (Ni), suppress promotion of corrosion (Ca), and to improve the weldability of the steel (REM).

Claims 1-2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kami (US 20040261920 A1) in view of Takagi (previously cited, US 20130071687 A), Morito (“Effect of Austenite Grain Size on the Morphology and Crystallography of Lath Martensite in Low Carbon Steels”) and Hata (US 20140144553 A1). 
Regarding Claim 1, Kami discloses a high-strength hot-dip galvanized steel sheet with a composition and a microstructure (see Abstract; see para. [0444]), wherein the composition includes, on a mass percent basis, 
C: 0.05% to 0.15% (see para. [0392]), Si: 0.1% or less (see para. [0394]), Mn: 1.0% to 2.0% (see para. [0396]), S: 0.030% or less (see para. [0401]), Al: 0.10% or less (see para. [0403], and N: 0.010% or less (see para. [0405]), and 
includes one or two or more of Ti, Nb, and V satisfying (Claim 1) a formula (1), or further (Claim 11) a formula (2),
0.008% ≤ 12*(Ti/48 + Nb/93 + V/51) ≤ 0.05% 					(1)
0.023% ≤ 12*(Ti/48 + Nb/93 + V/51) ≤ 0.05% 					(2)
where Ti, Nb, and V denote their respective contents (% by mass), and in the absence of Ti, Nb, or V, the corresponding content is 0 (see para. [0421]; for example, a composition with 0.08% Ti, 0.01% Nb and 0.01% V would comprise a value of about 0.024% approximately for formula (1) which satisfies the claimed conditions of both formula (1) and formula (2)),
a remainder being iron and incidental impurities (see Abstract), wherein
the microstructure contains, on an area percent basis, ferrite: 80% or more (see para. [0425]), and bainite and martensite: 1% to 20% in total (see para. [0433] and para. [0434]), and
the ferrite has an average grain size of 10.0 um or less (see para. [0427]).

Kami does not disclose wherein the phase containing bainite and martensite has an average grain size of 3.0 um or less.
Takagi teaches a similar steel and invention (see Abstract; para. [0021]) wherein the grain size of both martensite and bainite are 3um or less in order to improve hole expansion properties, bendability, and plane-bending fatigue in a steel plate (see para. [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the grain size of the martensite and bainite to be 3um or less, as taught by Takagi, for the invention disclosed by Kami, in order to improve hole expansion properties, bendability, and plane-bending fatigue in a steel plate (see teaching above).

Kami discloses wherein ferrite is measured by optical microscopy, and Takagi discloses wherein the grain size of the martensite and ferrite is measured using SEM and the JIS G 0553 (1998) standard (para. [0109]), but neither Kami nor Takagi specifically disclose wherein the average grain size is determined by a grain boundary defined by an azimuthal error of 15 degrees or more.
It is well-known in the art that the effective grain size of martensite is measured by the constituents comprising high angle grain boundaries (see Morito, Introduction, para. 1). One of ordinary skill in the art would appreciate high angle grain boundaries are those specifically defined by a misorientation degree of 15 degrees or more. Therefore, one of ordinary skill in the art would appreciate that the grain size measured by Takagi be the effective grain size comprising grains defined by the high angle grain boundaries, and thus by the claimed azimuthal error of 15 degrees or more. One of ordinary skill in the art would appreciate that the hard phase grains measured by Takagi are not those comprising low angle grain boundaries.
Further, Hata teaches as similar invention wherein the average grain size of ferrite as determined by a high angle grain boundary of 15 degrees or more is less than 4um in order to suppress cracking and improve stretch flangeability and strength (see para. [0082] and equation (2) in para. [0037]-[0039]). Hata teaches this high angle grain boundary is used because low angle grain boundaries do not contribute to dislocation accumulation and strength improvement (see para. [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the average size of ferrite as determined by a high angle grain boundary of 15 degrees or more (azimuthal error of 15 degrees or more) to be less than 4um, as taught by Hata, for the invention disclosed by Kami and Takagi, in order to suppress cracking and improve stretch flangeability and strength.

Kami in view of Takagi therefore further disclose wherein a ratio of the average grain size of the phase containing bainite and martensite to the average grain size of the ferrite is 0.3 or less (Takagi, see para. [0059]; see Kami, para. [0430]; see Hata, para. [0082] and [0037]). For example, an average ferrite grain size of 3.5um and an average martensite/bainite grain size of 1um would give a ratio of martensite/bainite to ferrite grain size of 0.28, which reads on the claimed ratio.

Regarding Claim 2, Kami discloses wherein the composition further includes, on a mass percent basis, at least one selected from at least one group selected from:	group I: B: 0.0005% to 0.0030%;
group II: one or two or more of Mo, Ta, and W: 0.005% to 0.10% each;
group III: one or two or more of Cr, Ni, and Cu: 0.01% to 0.5% each;
group IV: one or both of Ca and REM: 0.0005% to 0.01% each; and
group V: Sb: 0.005% to 0.030% (see para. [0151], para. [0155] and para. [0157]).

Response to Arguments
Applicant’s arguments, filed June 29, 2022, with respect to Claims 1, and dependent claims thereof, rejected under 35 U.S.C. Kawabe, alternatively over Kawabe in view of Takagi, and over Kami in view of Takagi, have been fully considered and are persuasive in view of Applicant’s amendments to the claims requiring the ferrite grain size to be determined by grain boundaries comprising an azimuthal error of 15 degrees or more.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kawabe in view of Morito and Hata, alternatively over Kawabe in view of Takagi, Morito and Hata, and over Kami in view of Takagi, Morito and Hata, as detailed above.
Applicant' s arguments directed to ferrite grain size determination are deemed moot in view of the new grounds of rejection.
Applicant’s argues that the martensite grain sizes measured by Kawabe and Takagi (SEM measurements) would include grain boundaries with azimuthal error less than 15 degrees. Applicant argues that grain sizes measured by Kawabe and Takagi would present grain sizes substantially smaller than the actual grain size. 
These arguments are not found persuasive.
One of ordinary skill in the art would appreciate that the effective grain size measured by Kawabe and Takagi would be those of high angle (>15 degrees misorientation, i.e., azimuthal error of 15 degrees or more), and would not include grains with low angle grain boundaries (see teaching above by Morito in new grounds of rejection).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gao (“A comparison of grain size determination by light microscopy and EBSD analysis”): teaches wherein optical microscopy is likely to overestimate grain size when compared to EBSD analysis.
Arai (US 20160160307 A1): teaches a diameter of a boundary with a crystal orientation difference of 15 degrees or more for temperature martensite to be 3um or less (see Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/             Examiner, Art Unit 1735

/KEITH WALKER/             Supervisory Patent Examiner, Art Unit 1735